Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE 
The prior art does not teach or reasonably suggest a method for treating recurrent diverticulitis in a subject in need thereof, said method comprising administering to said subject a pharmaceutically active dose of a therapeutic composition comprising a community of live non-pathogenic fecal bacteria derived from a stool of a healthy human donor, wherein said treating alleviates at least one symptom of said recurrent diverticulitis for at least 3 months. The closet prior art found was Mandalia (Mandalia, Diverticulitis after fecal microbiota transplant for C. difficile infection. The American journal of gastroenterology, (2014 Dec) Vol. 109, No. 12, pp. 1956-7). Mandalia teaches diverticulitis as a complication of fecal microbiota transplant (FMT) after FMT for treating C. difficile infection was performed (page 1956, 3rd column, second paragraph). Mandalia does not teach treating recurrent diverticulitis with live non-pathogenic fecal bacteria derived from a stool of a healthy human donor.

EXAMINER’S AMENDMENT

An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
David R. Marsh on 2/10/2021.
The application has been amended as follows: 

IN THE CLAIMS:
In Claim 15, at last line, after the term “form”, a period -- . --has been inserted.
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/Qiuwen Mi/
Primary Examiner, Art Unit 1655